IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


STATE OF WASHINGTON,                     ]      No. 71264-1-1
                                                                                   c.".::j   t/)C!
                                         >      (consol. under 71265-9-1)
                      Respondent,        ]                                         m
                                                DIVISION ONE
                                                                                   ro
                 v.                                                                kid

                                                UNPUBLISHED OPINION
DEVIN L. FORD,                           ;                                                   : ~2::""
                                                                                   V.O


                      Appellant.                FILED: December 29, 2014
                                                                                             "",



       Per Curiam — Devin Ford appeals the sentence imposed following his

guilty plea to possession of heroin and possession of methamphetamine with

intent to deliver. He contends, and the State concedes, that the court's decision

to deny a DOSA was improperly based on disputed facts and that the court

should have held an evidentiary hearing before considering those facts. We

accept the concession of error.

       Ford also contends the matter must be remanded for resentencing before

a different judge because the original judge was "exposed to prohibited . . .

information." Reply Br. at 2. But the information at issue was not prohibited so

long as it was subjected to an evidentiary hearing, and any judge sentencing

Ford on remand will be exposed to the same evidence in the process of holding

an evidentiary hearing. The cases cited by Ford are distinguishable in that they

involved judges who either demonstrated potential bias or considered prohibited

unwarned admissions. State v. Tallev, 83 Wash. App. 750, 759, 923 P.2d 721

(1996); State v. Bankes, 114 Wash. App. 280, 289, 57 P.3d 284 (2002).

       Remanded for further proceedings consistent with this opinion.
No. 71264-1-1/2




      FOR THE COURT:


                       C^^^£c,^t^/^

                        f.-




                       ^**///